Case 2:19-cv-01602-PSG-DFM Document 105 Filed 05/08/20 Page 1 of 4 Page ID #:2639




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      David Perlson (Bar No. 209502)       Lance Yang (Bar No. 260705)
    2 davidperlson@quinnemanuel.com        lanceyang@quinnemanuel.com
    3 Andrew   Holmes   (Bar  No. 260475)  Valerie Lozano (Bar No. 260020)
      drewholmes@quinnemanuel.com          valerielozano@quinnemanuel.com
    4 50 California  Street, 22nd Floor    865 S. Figueroa St., 10th Floor
      San Francisco, CA 94111              Los Angeles, CA 90017
    5 Telephone: (415) 875-6600            Telephone: (213) 443-3000
      Facsimile: (415) 875-6700            Facsimile: (213) 443-3100
    6
    7 Brian Biddinger (Bar No. 224604)
      brianbiddinger@quinnemanuel.com
    8 51 Madison Avenue, 22nd Floor
      New York, NY 10010
    9 Telephone: (212) 849-7000
   10 Facsimile: (212) 849-7100
   11 Attorneys  for Defendant
      Netflix, Inc.
   12
   13                   IN THE UNITED STATES DISTRICT COURT
   14              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   15
   16    DIVX, LLC, a Delaware limited
         liability company,
   17
                         Plaintiff,            Case No. 2:19-cv-1602-PSG-DFM
   18
   19               v.                          DEFENDANT NETFLIX, INC.’S
                                                NOTICE REGARDING HULU’S
   20    NETFLIX, INC., a Delaware              EX PARTE APPLICATION IN
         corporation,                           A RELATED CASE
   21
                         Defendant.
   22
   23
   24
   25
   26
   27
   28
                                                                 Case No. 2:19-cv-1602-PSG-DFM
                                          NETFLIX’S NOTICE RE: HULU’S EX PARTE APPLICATION
Case 2:19-cv-01602-PSG-DFM Document 105 Filed 05/08/20 Page 2 of 4 Page ID #:2640




    1        Netflix, Inc. (“Netflix”) files this notice with the Court regarding an ex parte
    2 application filed by Hulu, LLC (“Hulu”) in a separate but coordinated case, DivX v.
    3 Hulu, LLC, Case No. 2:19-cv-01606-PSG-DFM (Dkt. Nos. 120 (“Application”), 121
    4 (“Response”)). Netflix files this notice because this case and the Hulu case have been
    5 coordinated for pre-trial discovery proceedings, and Hulu’s Application requests a
    6 modification to some but not all of the schedule in the Hulu case.
    7        As stated in its Motion to Stay and Reply in support (Dkt. Nos. 94, 104), Netflix
    8 contends that this case should be stayed pending the outcome of instituted and filed
    9 inter partes reviews currently before the U.S. Patent and Trademark Office.
   10 Separately, the COVID-19 pandemic has complicated and slowed certain aspects of
   11 discovery such that if the Court decides to extend deadlines, Netflix believes that
   12 adjusting the entire schedule in the case—rather than just certain claim construction
   13 dates—would be more appropriate. Nevertheless, Netflix does not oppose applying
   14 Hulu’s proposed schedule to this case if the Court were to enter it in the Hulu case,
   15 even though Netflix believes that continuances of the remaining dates will likely be
   16 necessary in the future.
   17        Netflix does, however, oppose DivX’s proposal because it inserts two deadlines
   18 not currently in the schedule and that are not otherwise required by the Federal Rules
   19 of Civil Procedure or this District’s local rules. See Hulu, Dkt. 121 at 9, Case No.
   20 2:19-cv-01606-PSG-DFM (adding new deadlines for “Defendants supplement
   21 interrogatory responses relating to non-infringement contentions” and “The parties
   22 substantially complete document production in response to RFP not covered by L.R.
   23 3-2 and 3-4”). Netflix therefore opposes DivX’s proposed schedule.
   24
   25
   26
   27
   28

                                                -1-                  Case No. 2:19-cv-1602-PSG-DFM
                                              NETFLIX’S NOTICE RE: HULU’S EX PARTE APPLICATION
Case 2:19-cv-01602-PSG-DFM Document 105 Filed 05/08/20 Page 3 of 4 Page ID #:2641




    1
    2 DATED: May 8, 2020                   Respectfully submitted,
    3
                                           QUINN EMANUEL URQUHART &
    4                                      SULLIVAN, LLP
    5
                                      By        /s/ David Perlson
    6
                                             David Perlson (Bar No. 209502)
    7
                                             davidperlson@quinnemanuel.com
    8                                        Andrew Holmes (Bar No. 260475)
    9                                        drewholmes@quinnemanuel.com
                                             50 California Street, 22nd Floor
   10                                        San Francisco, CA 94111
   11                                        Telephone: (415) 875-6600
                                             Facsimile: (415) 875-6700
   12
   13                                        Brian Biddinger (Bar No. 224604)
                                             brianbiddinger@quinnemanuel.com
   14                                        51 Madison Avenue, 22nd Floor
   15                                        New York, NY 10010
                                             Telephone: (212) 849-7000
   16                                        Facsimile: (212) 849-7100
   17
                                             Lance Yang (Bar No. 260705)
   18                                        lanceyang@quinnemanuel.com
   19                                        Valerie Lozano (Bar No. 260020)
                                             valerielozano@quinnemanuel.com
   20                                        865 S. Figueroa St., 10th Floor
   21                                        Los Angeles, CA 90017
                                             Telephone: (213) 443-3000
   22                                        Facsimile: (213) 443-3100
   23
                                             Attorneys for Netflix, Inc.
   24
   25
   26
   27
   28

                                             -2-                  Case No. 2:19-cv-1602-PSG-DFM
                                           NETFLIX’S NOTICE RE: HULU’S EX PARTE APPLICATION
Case 2:19-cv-01602-PSG-DFM Document 105 Filed 05/08/20 Page 4 of 4 Page ID #:2642




    1                           CERTIFICATE OF SERVICE
    2        I hereby certify that on May 8, 2020, a copy of the foregoing document was
    3 served on counsel of record for Plaintiff DivX, LLC, via email:
    4                 Roman M. Silberfeld, rsilberfeld@robinskaplan.com
    5                   Daniel L. Allender, dallender@robinskaplan.com
    6                    Christopher A. Seidl, cseidl@robinskaplan.com
    7                Aaron R. Fahrenkrog, afahrenkrog@robinskaplan.com
    8                    Bryan J. Mechell, bmechell@robinskaplan.com
    9                 William E. Manske, WManske@RobinsKaplan.com
   10                           Shui Li, SLi@RobinsKaplan.com
   11                   Emily J. Tremblay, etremblay@robinskaplan.com
   12                      Mary Pheng, MPheng@RobinsKaplan.com
   13                     Rajin S. Olson, ROlson@RobinsKaplan.com
   14                Christine Yun Sauer, CYunSauer@RobinsKaplan.com
   15                        David M. Stein, dstein@ggtriallaw.com
   16
   17                                                              /s/ Jocelyn Ma
   18                                                                 Jocelyn Ma
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -3-                  Case No. 2:19-cv-1602-PSG-DFM
                                             NETFLIX’S NOTICE RE: HULU’S EX PARTE APPLICATION
